Title: To Benjamin Franklin from Jacob Pope et al., 21 December 1781
From: Pope, Jacob
To: Franklin, Benjamin


Sir
Spithead On board H:M: prison Ship Diligente Decemb: the 21st: 1781
Your Most Humble Petitioners Hopeth Your Honour will be Pleasd. to Compassionate Their Distressd: Situation as we Have Underwent The Greatest fateague and trouble Immaginable Since we Had The Misfortune of Beeing Captivatd. in the westindeas and Carreed Into Jimeca and Sent from Thence on Board His Majesties Ships here where we now remain Expecting Dealy to be Sent to One of his Majesties Goals So as we Are in a Distressd. Situation We realy [rely] on Your Honour and Goodness and Expect You will Be Pleasd to Have us Exchangd. as Soon as possiable You can for which Service Done Your Contrymen I hope will be reward by God which will be The Continual Prayers and Sincear well wishes of Your most Humble & Most Deevotd. Petitinors
Jecob: Pope & PRESONERS

P.S. as There is about 60 or 70 of us prisoners who was Brought from the west-Indeas we realy [rely] on Your Honour and Goodness & Expect You will Be pleasd. to have us Exchangd. Speedally as we are in a Distressd Situation

 
Addressed: To / Doctr: Fracklin Esqr: American / Agent in Paris France
Endorsed: Prisoners.
Notation: Jacob. Pope & Prisoners Decr. 21. 1781—
